Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 1 of 23   PageID #: 1082




                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE


  JON R. ADAMS,

             Plaintiff

             v.                               1:19-cv-547-GZS

  MATTHEW MAGNUSSON, et al,

             Defendants




              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 2 of 23                     PageID #: 1083




        Under Fed. R. Civ. P. 56 and Local Rule 56, Defendants Averill and LeClair move for

 summary judgment on Plaintiff Adams’ claims, because there are no material factual questions

 precluding judgment and because Defendants are entitled to judgment as a matter of law.

                                        INTRODUCTION

        There is no dispute that Adams’ right eye was wounded when another prison resident

 (Uffelman) came at Adams with two ballpoint pens in the middle of the night in September 2019.

 Luckily, Adams’ eye has completely recovered. The central question before the Court now on

 summary judgment is whether the failure of Defendants to anticipate the incident constituted

 “deliberate indifference.” To have been deliberately indifferent, Defendants must have “know[n]

 of and disregard[ed] an excessive risk to inmate safety.” Farmer v. Brennan, 511 U.S. 825, 837-

 38 (1994). They must have consciously “drawn the inference” between the facts and a substantial

 risk. Id. Here, the undisputed facts do not show conscious disregard for Adams’ safety or that

 Defendants drew the required inference. Immediately after the incident, Adams is on video

 questioning why Uffelman did it, stating, “All I can think of is I was snoring loud or something, I

 snore loud,” and “All because I stuck up for this gentlemen earlier, it has to have been.”

 Defendants’ Statement of Material Fact (DSMF) ¶ 89. Even the third roommate said he was

 “Surprised.” Id. ¶ 80. Defendant Averill, who had intervened in a squabble between Uffelman and

 Adams earlier that evening, is seen on video asking Uffelman why he did it when Averill had

 thought “we were good” at the end of the prior interaction with the two residents. Id. ¶ 85. Not

 even Adams anticipated what happened. Defendants LeClair and Averill did not know of the risk,

 either, nor disregard it, and thus they are entitled to summary judgment on the deliberate

 indifference claim. Because Defendants are also statutorily immune from Adams’s negligence

 claim, the Court should enter judgment for Defendants.



                                                 1
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 3 of 23                                    PageID #: 1084




                                          STATEMENT OF FACTS

         I.       Background

         Adams is a resident in the custody of the Maine Department of Corrections (MDOC), who

 is due to be released in August 2021. Id. ¶ 1. Defendant LeClair is an officer who was working in

 the infirmary at Maine State Prison in 2019. Id. ¶ 2. Defendant Averill was working as a sergeant

 covering the infirmary at that time. Id. ¶ 3. In August 2019, Adams was housed in the infirmary

 because he had jumped off the second tier railing at Maine Correctional Center. Id. ¶ 4. Officers

 put mattresses underneath Adams to break his fall, but he still broke bones and needed surgery. Id.

 ¶ 5. When Adams was discharged from the hospital, he was housed in the infirmary. Id. ¶ 6.

         In the infirmary, there is one three-person room and four single rooms, and thus the

 maximum capacity of the infirmary is seven residents. Id. ¶ 8. The three-man room in the infirmary,

 where the incidents at issue occurred, is a large room with three hospital beds and is painted to

 look like a log cabin. Id. ¶ 9. In the infirmary, each resident has a TV. Id. ¶ 10. To avoid the TVs

 bothering other residents in the three-man room, the residents use headphones. Id. ¶ 11. If a resident

 does not have headphones, the infirmary provides them. Id. ¶ 12. Residents are supposed to wear

 headphones in the three-man room, but Adams frequently flouted that requirement. Id. ¶ 13.

         II.      Events of August 26, 2019.

         On August 26, 2019, Officer Reid (who is not a defendant) made an entry into MDOC’s

 computerized offender information system (CORIS), noting that Uffelman approached Officer

 Reid and stated that Adams had stolen a pair of headphones from him. Id. ¶ 14. 1 Officer Reid

 verified that the headphones Adams had were ones the nurse had given him. Id. ¶ 15. Officer Reid


 1 The CORIS note is admissible under Fed. R. Evid. 803(6) as a record of a regularly conducted business activity. The
 statements in the CORIS note are hearsay, except for Adams’ statements, which are party admissions under Fed. R.
 Evid. 801(d)(2). The statements by Uffelman to the nurse to Officer Reid contain multiple layers of hearsay, and the
 Court may not consider them for their truth but may consider them for their effect on the listeners.

                                                          2
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 4 of 23                                      PageID #: 1085




 wrote that he “explained to both inmates [that he] expect[ed] them to be civil and act properly.”

 Id. ¶ 16. Officer Reid also wrote that about half an hour later (at 1320) “Uffelman . . . informed

 [Nurse Crystal] that Adams is a Cell Thief and I [Uffelman] am going to kill him.” Id. ¶ 17.

 According to Officer Reid’s report, Uffelman told Nurse Crystal that Adams retorted “should I

 sleep with one eye open?” to which Uffelman responded “yes.” Id. ¶ 18. Officer Reid noted in the

 logbook that “I/M Uff[el]man (2370) accuses I/M Adams (13553) of stealing headphones[.]” 2 Id.

 ¶ 19. Uffelman was moved out of the room. Id. ¶ 20. Adams testified at deposition that he “didn’t

 really” react when Uffelman said he was going to kill Adams and that Adams “let the nurse handle

 it.” Id. ¶ 21. According to Adams, Uffelman was sitting in his wheelchair at the time. Id. ¶ 22.

            There is a process for a resident to fill out a form requesting a “keep separate,” by which

 the resident will be kept separate from another resident, to accommodate a safety concern. Id. ¶

 23. For example, after the incident with Uffelman on September 15, Adams completed that form

 and a “keep separate” was put into place, so that they would not be housed together going forward.

 Id. ¶ 24. The prison must investigate “keep separate” requests closely, because residents

 manipulate the process. Id. ¶ 25. Adams admits that residents use this process to get someone out

 of the unit that the resident may not like and that Adams himself has done this. Id. ¶ 26. Adams

 has also threatened to put “keep separates” on other residents out of anger. Id. ¶ 27. Adams admits

 that after the August 26 interaction with Uffelman, there was no “keep separate” between Adams

 and Uffelman. Id. ¶¶ 28, 29.

            After August 26 but before September 14, Adams told Officer McArthur that Adams had

 made peace with Uffelman. Id. ¶ 30. Adams suggested that Uffelman be moved back into the three-




 2
     The logbook is admissible under Fed. R. Evid. 803(6) as a record of a regularly conducted business activity.

                                                             3
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 5 of 23                                 PageID #: 1086




 man room and that another resident with whom Adams was having disagreements (Resident A.)

 be moved out. Id. ¶ 31.

         III.     Events of September 14 and 15, 2019.

         About three weeks later, on September 14, Defendant LeClair was working in the

 infirmary. Id. ¶ 32. He needed a space in the infirmary for a resident coming in from the hospital

 who needed a single room to avoid infection. Id. ¶ 33. The three single rooms in the infirmary were

 occupied, and Uffelman was the only one appropriate to house with other residents. Id. ¶ 34.

 Sometime before 4 p.m., Defendant LeClair told Adams and the other resident assigned to the

 three-man room (Resident B.) that Uffelman would be moving into the empty bed. Id. ¶ 35. Adams

 objected to the move. Id. ¶ 36. Adams alleges that he told Defendant LeClair about the prior threat

 to his life, that Defendant LeClair would have known about the CORIS note, and that Adams cited

 the note in his conversation with LeClair. Compl. ¶ 22, DSMF ¶ 48. Defendant LeClair is adamant

 that he did not know about Officer Reid’s prior CORIS note. 3 DSMF ¶¶ 37, 48. Defendant LeClair

 is also adamant that Adams did not say anything about a threat to kill him, or LeClair would have

 investigated further, and if the threat was credible, he would have put Adams (and potentially also

 Uffelman) on “emergency observation status,” alone and secure in a single cell, or taken one or

 both of them to another unit or segregation. Id. ¶ 38.

         Defendant LeClair remembers Adams objecting to Uffelman moving in, which was not

 surprising, given that Adams complained to LeClair and Officer McArthur daily about a number

 of issues. Id. ¶¶ 39, 41. Adams admits that he was “attitudish” with LeClair. Id. ¶ 40. Adams had

 issues with multiple staff and with all of his roommates in the infirmary, due to relatively minor



 3
  Each day, hundreds of notes are entered into CORIS. DSMF ¶ 49. For example, in June and July 2019 alone, Adams
 had 25 CORIS notes. Id. ¶ 50.Defendant LeClair does not read every CORIS note about infirmary residents. Id. ¶ 51.


                                                         4
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 6 of 23                                    PageID #: 1087




 issues. Id. ¶ 41. For example, Defendant LeClair documented Adams and Resident A. squabbling,

 writing “I informed prisoner Adams and [Resident A.] that they both needed to find a way to

 coexist and the complaints they have about each others’ rustling about, coughing, snoring, sleeping

 habits, loud TVs and lack of respect for one another were petty on the grander scale of things.” Id.

 ¶¶ 42-43. Resident A. is the person Adams suggested that Officer McArthur move out so that

 Uffelman could move in, after August 26 but before September 14. Id. ¶ 44.

          Regardless of what Adams and LeClair actually said to each other regarding Uffelman on

 September 14, LeClair did move Uffelman into the room. Id. ¶ 45. Hospice worker residents who

 assist in the infirmary wheeled Uffelman in, and Adams went back to watching TV. Id. ¶¶ 46- 47.

          Defendant LeClair left the infirmary at about 6 p.m. on September 14. Id. ¶ 52. Officer

 McArthur was working in the infirmary that night. Id. ¶ 53. At about 7 p.m., 4 Uffelman took

 headphones from the third roommate (Resident B.), 5 and Adams was dissatisfied with the way

 Uffelman did it. Id. ¶ 54. According to Adams, Adams “stuck up” for Resident B, stating “if you’re

 bullying him out of his headphones, please stop” and “you just tried pulling the same thing with

 me 19 days ago” DSMF ¶¶ 55-56.

          Hearing Uffelman and Adams, Officer McArthur responded to the three-man room and

 consulted with Defendant Averill, who suggested talking to the residents and trying to work it out.

 Id. ¶ 57. Defendant Averill and Officer McArthur went to the three-man room together to discuss

 the situation with Adams and Uffelman. Id. ¶ 58. According to Officer McArthur, Adams called

 Uffelman a bully. Id. ¶ 59. According to Defendant Averill and Officer McArthur, Adams did not

 tell them about the August 26 CORIS note or any threat on Adams’ life. Id. ¶¶ 59, 65.


 4 Adams alleges that this conversation occurred at 10 p.m. (Compl. (ECF No. 1-1 p. 7) ¶ 26), but Defendant Averill

 and Officer McArthur recall it being close to the beginning of the shift (near 7 p.m.). The exact time is immaterial.
 5
   Officer McArthur had borrowed the headphones from Uffelman the night before, because Uffelman was in a single
 room at the time and could listen to his TV without headphones. DSMF ¶ 97.

                                                          5
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 7 of 23                       PageID #: 1088




         Defendant Averill tried to mediate the headphones dispute and got a spare set of

 headphones so that each of the three roommates had a pair. Id. ¶ 60. At the end of the conversation,

 Defendant Averill asked Adams and Uffelman if everything was good between them and they

 indicated they were good. Id. ¶ 61. On the way out of the room, Officer McArthur asked Uffelman,

 “Are we done for the night,” and Uffelman said he was, signaling to McArthur that they had

 resolved their issue. Id. ¶ 63. The three residents then went back to watching TV. Id. ¶ 64.

         Adams was not worried about standing up to Uffelman, because Uffelman was “an older

 guy, and [Adams] really didn’t think that there’s much he could do to [Adams].” Id. ¶ 66. At

 deposition, Adams stated that he thought, “well he’s an old man and what can he do to me[?]” Id.

 ¶ 67. Adams did not think that standing up to Uffelman “would push him to a level to where he

 would stab [Adams] in [his] sleep.” Id. ¶ 68.

         Adams alleges that Defendant Averill told the two residents to “knock the shit off” and “if

 you guys have anything you want to say to each other, say it now, get it off your chest while I’m

 standing here.” Id. ¶ 69. Defendant Averill disputes that he said those things. Defendant Averill

 was trying to mediate between the residents, not escalate things, and would not have used the word

 “shit” or the phrase “get it off your chest.” Id.

         Adams states that Defendant Averill said “if I have to come back here, someone’s going to

 seg” (Id. ¶ 70), but when Adams was asked at deposition why he did not take him up on going to

 segregation to protect himself, Adams stated “I just didn’t. I guess I could have but I didn’t” (id.)

 and, “You know, you’re right. I could have taken him up on that” (id. ¶ 71). Adams stated that he

 “didn’t think it would work out okay but [also that he] did.” Id. ¶ 72. He could have said “fine, I’ll

 go to seg right now but [he] just wanted to finish watching [his] show and [he] still wanted to be

 in the [3-man] room” and he “took a chance, the risk of staying in the room.” Id. Adams “never



                                                     6
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 8 of 23                                     PageID #: 1089




 would have thought in a million years [Uffelman] would have did what he did[.]” Id. ¶ 73. Adams

 admits that he did not ask to talk to Defendants Averill or LeClair in private about his alleged

 safety concern, even though he could have. Id. ¶ 98.

          After Averill and McArthur left the room, all three roommates went back to watching TV.

 Id. ¶ 64. Adams fell asleep at 1 a.m., with his TV on but his headphones out. Id. ¶ 74. At about

 3:30 a.m., Defendant Averill and Officer McArthur responded to the three-man room and saw

 Uffelman in the middle of the room holding two ballpoint pens. Id. ¶ 75. Defendant Averill drew

 his taser and told Uffelman to drop the pens, and he complied. Id. ¶ 76. Adams said of the officers

 responding, “You guys came in quick.” 6 Id. ¶ 77.

          Medical staff immediately came in to evaluate Adams. 7 Id. ¶ 78. Defendant Averill can be

 heard on Video 1 telling medical personnel to do what they need to do to help Adams and reporting

 to his supervisor what happened. Id. ¶ 79. Averill stated, “Mac [McArthur] and I both popped the

 door together. Uffelman was standing in front of us . . . he had both pens with tips out. I drew my

 taser . . . I told him to drop the weapons. He complied immediately. . . . [we] brought [Uffelman]

 out here . . . [Adams] sat up and said he got stabbed.” Id. Officer McArthur asked the third

 roommate (Resident B.), who had been there throughout the day, how he was doing, and he

 responded that he was surprised. 8 Id. ¶ 80.

          Averill had Uffelman removed from the room and taken to a cell in segregation, where

 Averill interviewed him. Id. ¶ 81. On video, Defendant Averill asked Uffelman, “Richard, what’s



 6 Video footage from Defendant Averill’s body camera is being submitted to the Court under seal. (Ross Decl. Ex. B
 (Video 1).) Camera footage that was taken by a handheld camera when Defendant Averill interviewed resident
 Uffelman is also being submitted under seal. (Ross Decl. Ex. C (Video 2).) As discussed in the motion to seal, sealing
 is appropriate to protect the privacy of non-parties, including the third roommate. Adams has had two opportunities
 to view these videos and will have another opportunity after receiving the motion for summary judgment.
 7
   Adams and Averill use the phrase “stabbed,” but Uffelman had ballpoint pens, not a knife.
 8
   This statement is excepted from the hearsay rule as a present sense impression, excited utterance, and statement of
 then-existing mental/emotional condition. Fed. R. Evid. 803(1), (2), and (3).

                                                           7
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 9 of 23                      PageID #: 1090




 that about? what’d you stab him for?” and Averill said he “thought everybody agreed we were

 good? I got you guys an extra pair of headphones . . . so what happened?” Id. ¶ 82. In response,

 Uffelman stated that Adams had threatened his family members. Id. ¶ 83. Defendant Averill asked

 Uffelman on video when Adams made those threats, and Uffelman says it was “after we spoke”

 (referring to the conversation at 7 p.m., regarding headphones). Id. ¶ 84. Defendant Averill replied,

 “I thought we were good?” and Uffelman responded, “I thought so too.” Id. ¶ 85. Uffelman said

 that after Averill left, “He [Adams] was talking, and I [Uffelman] was talking back” and then

 Adams threatened Uffelman’s family. Id. ¶ 86. Adams denied making the threat. Id. ¶ 87.

        When Averill interviewed Adams, Adams stated that he did not know why Uffelman would

 do this and asked “Why would he do that?,” which Defendant Averill documented in his report at

 the time. Id. ¶ 88. On video, Adams wondered out loud why Uffelman would do this, stating, “I

 was sound asleep. All I can think of is I was snoring loud or something. I snore loud” and “All

 because I stuck up for this gentlemen earlier, it has to have been.” Id. ¶ 89.

        Adams was taken to the emergency room at PenBay Hospital and then to Maine General,

 where he saw an eye specialist. Id. ¶ 91. Adams was discharged from the hospital the same morning

 he went in and returned to the infirmary. Id. ¶ 92. As a result of the incident, Adams’ had an eye

 injury, which Plaintiff’s eye specialist stated would have to fix itself. Id. ¶ 93. Adams’ eye has

 fully recovered. Id. ¶ 94.

                                    STANDARD OF REVIEW

        I.      Summary Judgment Standard

    Summary judgment is appropriate when there is no genuine issue of material fact and the

 moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). To defeat a summary

 judgment motion, the non-moving party must demonstrate “through submissions of evidentiary



                                                   8
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 10 of 23                        PageID #: 1091




 quality, that a trialworthy issue persists.” Iverson v. City of Boston, 452 F.3d 94, 98 (1st Cir. 2006)

 (citations omitted). “Even in cases where elusive concepts such as motive or intent are at issue,

 summary judgment may be appropriate if the nonmoving party rests merely upon conclusory

 allegations, improbable inferences, and unsupported speculation.” Medina-Munoz v. R.J. Reynolds

 Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990) (citations omitted).

        II.     Deliberate Indifference Standard.

        Prison officials must take reasonable measures to guarantee residents’ safety from attacks

 by other residents. See Farmer, 511 U.S. at 833; Ayala Serrano v. Lebron Gonzalez, 909 F.2d 8,

 14 (1st Cir. 1990). But not every injury a resident suffers at the hands of another resident is

 actionable. Farmer, 511 U.S. at 834; Calderon-Ortiz v. LaBoy-Alvarado, 300 F.3d 60, 64 (1st Cir.

 2002). To prevail, the plaintiff must show that the conditions of incarceration pose a substantial

 risk of serious harm. Farmer, 511 U.S. at 834. And Plaintiff must also meet the subjective

 requirement: that the defendants had a sufficiently culpable state of mind, by “know[ing] of and

 disregard[ing] an excessive risk to inmate health or safety.” Id. at 837. Each defendant must both

 be aware of facts from which the inference could be drawn that a substantial risk of serious harm

 exists, and he must also draw the inference. Id. “[A]n official’s failure to alleviate a significant

 risk that he should have perceived but did not” does not show deliberate indifference. Id. at 838.

        “[P]rison officials who actually knew of a substantial risk . . . may be found free of liability

 if they responded reasonably to the risk, even if the harm ultimately was not averted.” Farmer,

 511 U.S. at 844; Burrell v. Hampshire Cnty., 307 F.3d 1, 8 (1st Cir. 2002). The Court must look

 to “the totality of the circumstances as understood by prison officials at the time” to determine

 whether defendants “fail[ed] to take reasonable measures to avert potential harm.” Burrell, 307

 F.3d at 8. The inquiry into the reasonableness of the prison officials' actions “incorporates due



                                                   9
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 11 of 23                    PageID #: 1092




 regard for prison officials' unenviable task of keeping dangerous men in safe custody under

 humane conditions.” Id. (citing Farmer, 511 U.S. at 845 (internal quotations omitted).)

                                          ARGUMENT

    I.      Defendant Averill Responded Reasonably to the Situation and Thus Was Not
            Deliberately Indifferent.

         Defendant Averill responded reasonably to what he saw between Adams and Uffelman

 and thus cannot be liable for deliberate indifference. Farmer, 511 U.S. at 844; Burrell, 307 F.3d

 at 8. The evidence shows that on September 14, 2019, at about 7 p.m., Defendant Averill and

 Officer McArthur went to the three-man room to try to mediate a dispute between the room’s

 residents over headphones. DSMF ¶¶ 58, 60. Uffelman had taken back headphones from Resident

 B, which Officer McArthur had borrowed from Uffelman and given to Resident B the night before.

 Id. ¶¶ 54, 97. Adams was upset with the way Uffelman went about taking the headphones and

 “stuck up” for Resident B (as Adams puts it). Id. ¶¶ 54-55. Defendant Averill went and got another

 pair of headphones (so that each roommate had one), and asked if everything was good between

 them. Id. ¶¶ 60-61. On the way out of the room, Officer McArthur asked Uffelman, “Are we done

 for the night,” and Uffelman said he was, signaling to McArthur that they had resolved their issue.

 Id. ¶ 63. This was consistent with Adams’ prior statement to Officer McArthur that Adams had

 made peace with Uffelman since the August 26 interaction and with Adams recently suggesting to

 McArthur that Uffelman move back in the room so another resident could be moved out. Id. ¶¶

 30-31. On September 14, after Defendant Averill and Officer McArthur left, the three residents

 went back to watching TV, and nothing transpired between Adams and Uffelman for the next six

 to seven hours. Id. ¶¶ 64, 75. At about 3:30 a.m., Defendant Averill and Officer McArthur

 responded to the three-man room and saw Uffelman standing and holding two ballpoint pens. Id.

 ¶ 75. Averill drew his taser and told Uffelman to drop the pens, and Uffelman complied. Id. ¶ 76.


                                                 10
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 12 of 23                       PageID #: 1093




        What happened next (and the immediate reactions of all involved) is captured on video.

 Defendant Averill can be heard on video telling medical personnel to do what they need to do to

 help Adams, and Defendant Averill sent Uffelman to segregation. Id. ¶¶ 79, 81. When Defendant

 Averill interviewed Uffelman (approximately 10 minutes afterwards), Defendant Averill asked

 Uffelman, “What's that about? what'd you stab him for?" and Averill said he "thought everybody

 agreed we were good? I got you guys an extra pair of headphones . . . so what happened?" Id. ¶

 82. In response, Uffelman stated that Adams had threatened his family. Id. ¶ 83. Defendant Averill

 asked Uffelman when Adams made that threat, and Uffelman said it was “after we spoke”

 (referring to the 7 p.m. conversation with Averill and McArthur). Id. ¶ 84. Defendant Averill

 stated, “I thought we were good?” and Uffelman responded, “I thought so too.” Id. ¶ 85. Regardless

 of whether Adams actually threatened Uffelman’s family, the record (including the video

 evidence) shows that Defendant Averill did not “draw the inference” between the facts of the

 situation during the 7 p.m. discussion and a substantial risk of harm to Adams. Farmer, 511 U.S.

 at 837. Defendant Averill got a third set of headphones, mediated the dispute, got assurances that

 everyone was “good,” and left the men to continue watching TV. DSMF ¶¶ 60, 61, 64. These facts

 show that Defendant Averill acted reasonably in response to the dispute and thus was not

 deliberately indifferent. Farmer, 511 U.S. at 844.

        Adams’ own statements after the incident, captured on video, show that the incident was

 unexpected and belie the link to the August 26 interaction between Uffelman and Adams.

 Immediately after the incident, Adams stated, “I was sound asleep,” and “All I can think of is I

 was snoring loud or something, I snore loud.” DSMF ¶ 89. Adams also said it was “[a]ll because

 I stuck up for this gentlemen earlier, it has to have been.” Id. On video, Defendant Averill described

 the situation to his supervisor, explaining that he saw Uffelman standing in the middle of the room



                                                  11
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 13 of 23                      PageID #: 1094




 and that Adams reported he’d been stabbed. Id. ¶ 79. Nobody brought up the August 26 threat on

 either video. The videos show that neither Adams nor Averill anticipated Uffelman’s actions or

 linked them to the August 26 issue between Uffelman and Adams. These undisputed facts show

 that Defendant Averill was not aware of facts from which to draw an inference of substantial risk

 of harm, nor did Averill draw that inference. Farmer, 511 U.S. at 837. Thus, Defendant Averill

 cannot be found liable for deliberate indifference. Even evaluating the record in the light most

 favorable to Plaintiff Adams, Defendant Averill’s behavior was reasonable “when considered

 within the context of what [he] knew.” Burrell, 307 F.3d at 8. Because Defendant Averill acted

 reasonably given the circumstances, he was not deliberately indifferent. Farmer, 511 U.S. at 844.

    II.      Adams’ Version of Events Does Not Create a Question of Fact That Would
             Defeat Summary Judgment.

          Adams testified at deposition that during the 7 pm. conversation, Adams told Officer

 McArthur and Defendant Averill about the August 26 dispute and Uffelman’s threat. DSMF ¶ 99.

 Officer McArthur and Defendant Averill both deny this (id.), and Officer McArthur in fact recalls

 Adams telling McArthur after the August 26 incident (but before September 14) that Adams had

 made peace with Uffelman and asking McArthur to move Uffelman back in the room so a third

 resident, whom Adams had issues with, could be moved out (id. ¶¶ 30-31).

          In addition to being contradicted by Defendant Averill’s declaration and non-party witness

 McArthur, the allegation by Adams that he informed Defendant Averill and Officer McArthur of

 Uffelman’s August 26 threat is contradicted by everything Adams (and others) said on video after

 the incident. Immediately after, Adams said, “All I can think of is I was snoring loud or something,

 I snore loud” and “All because I stuck up for this gentlemen earlier, it has to have been.” Id. ¶ 89.

 Adams did not say that he knew this would happen or that he had told anyone that Uffelman would

 make good on the threat from August. Similarly, Defendant Averill asked Uffelman immediately


                                                  12
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 14 of 23                        PageID #: 1095




 after the incident “what happened” because Averill had thought “everybody agreed we were good”

 (id. ¶¶ 82, 85), which is inconsistent with Adams’ claim that Defendant Averill knew of the August

 26 threat. Even if Averill had known about the August 26 interaction, Averill’s comments after

 the incident on September 15 show that he did not “draw the inference” between the facts as they

 existed and a substantial risk to Adams. At no point after the incident did Adams or Defendant

 Averill make any mention of the August 26 threat or Adams telling Averill about it, not when

 Averill asks Uffelman “what’s that about? what’d you stab him for?” (id. ¶ 82); not when

 Defendant Averill said that he “thought everybody agreed we were good? I got you guys an extra

 pair of headphones . . . so what happened?” to Uffelman (id. ¶¶ 82, 85); nor when Defendant

 Averill briefed his supervisor (id. ¶ 79). Plaintiff cannot create a factual dispute to defeat summary

 judgment that is directly contradicted by the video evidence. “When opposing parties tell two

 different stories, one of which is blatantly contradicted by the record, so that no reasonable jury

 could believe it, a court should not adopt that version of the facts for purposes of ruling on a motion

 for summary judgment.” Scott v. Harris, 550 U.S. 372, 380 (2007). The Supreme Court has clearly

 stated that “visible fiction” cannot defeat summary judgment and that lower courts “should . . .

 view[] the facts in the light depicted by the videotape.” Scott, 550 US at 380-81; Siner v. Goings,

 No. 14-CV-12578, 2015 WL 1867381, at *3 (E.D. Mich. Apr. 23, 2015) (holding that “video

 evidence substantiating one party’s version of events can serve as controlling evidence at the

 summary judgment stage”) (citing Scott, 550 U.S. at 380-81); see also Shreve v. Franklin Cnty.,

 743 F.3d 126, 132 (6th Cir. 2014) (“[W]itness accounts seeking to contradict an unambiguous

 video recording do not create a triable issue.”)

        The First Circuit has stressed that “[t]he test for summary judgment is steeped in reality[,]”

 and Plaintiff must come forward with “evidence illustrating the factual controversy [that is not]



                                                    13
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 15 of 23                       PageID #: 1096




 conjectural or problematic; it must have substance in the sense that it limns differing versions of

 the truth which a factfinder must resolve.” Medina-Munoz, 896 F.2d at 8 (citations omitted). Here,

 the record and video evidence are clear that no one was expecting Uffelman to do what he did and

 that on video afterwards, neither Adams nor Averill connected the incident to the prior threat.

        Even if Adams had told Officer McArthur and Defendant Averill about the August 26

 threat, Officer McArthur recalls Adams asking him to move Uffelman back into his room between

 August 26 and September 14 (because Adams wanted another resident out). DSMF ¶ 31.

 According to Officer McArthur, Adams previously told him that he had made peace with

 Uffelman, and he wanted Uffelman as a roommate instead of Resident A., whom Adams admitted

 at deposition he had issues with over noise, headphones, and bodily functions. Id. ¶¶ 30, 43-44.

 And even if Adams disputes Officer McArthur’s account, Adams testified at deposition that when

 Averill allegedly said “if I have to come back here, someone’s going to seg[regation],” that Adams

 “could have said . . . fine, I’ll go to seg right now but [Adams] just wanted to finish watching [his]

 show and [he] still wanted to be in the [3-man] room’” and that Adams “took a chance, the risk of

 staying in the room” (id. ¶ 72), because Adams thought, “well he’s an old man and what can he do

 to me[?]” (id. ¶¶ 67, 73.) Adams admitted that he “never would have thought in a million years

 [Uffelman] would have did what he did[.]” Id. ¶ 73. Just as Adams never thought Uffelman would

 do that, neither did Defendant Averill. Defendant Averill acted reasonably in leaving Uffelman

 and Adams in the same room, given the totality of the circumstances. Adams’ assertion that

 Defendant Averill knew of the August 26 threat does not make Defendant Averill’s actions

 unreasonable or defeat summary judgment. Because Defendant Averill responded reasonably and

 did not have “an actual, subjective appreciation of risk . . . likened to the standard for determining




                                                  14
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 16 of 23                                     PageID #: 1097




 criminal recklessness[,]” he was not deliberately indifferent. Burrell, 307 F.3d at 8 (citation

 omitted); Farmer, 511 U.S. at 844.

     III.      Defendant LeClair Was Not Deliberately Indifferent.

            Defendant LeClair moved Uffelman into the three-man room on September 14th, because

 a debilitated resident was coming in from the hospital and needed a single room to avoid infection.

 DSMF ¶¶ 33, 45. The three single rooms were occupied, and Uffelman was the only resident in

 one appropriate to be moved in with roommates. Id. ¶ 34.

            Adams claims that Defendant LeClair was deliberately indifferent in placing Uffelman in

 the three-man room. Adams states that he told Defendant LeClair that “Uffelman was recently

 moved out [of the room] for threatening to kill [him]” and that Officer Reid logged the threat in

 CORIS and the logbook. (Adams Aff. (ECF No. 17-6) ¶¶ 8, 9.) However, it is undisputed that the

 logbook from August 26, 2019, simply states, “I/M Uff[el]man (2370) accuses I/M Adams (13553)

 of stealing headphones,” and does not say anything about any threat. 9 DSMF ¶ 19. Defendant

 LeClair denies that Adams told him about the August 26 incident, and Defendant LeClair was not

 aware of the August 26 CORIS note. Id. ¶¶ 37, 38, 48. If Adams had mentioned a threat to kill

 him, LeClair would have investigated and, if warranted, moved one of the residents out to a single

 cell, another unit, or segregation, on emergency observation status. Id. ¶ 38. Defendant LeClair

 does remember Adams objecting to Uffelman moving in, which was not surprising, given that

 Adams complained to LeClair and Officer McArthur daily about a number of issues in the

 infirmary and was “attitudish” to LeClair at the time. 10 Id. ¶¶ 39, 40.


 9
   The logbook entry at 13:28 on August 26 (LeClair Decl. Ex. A) is redacted because it relates to an unrelated resident
 moving in from another part of the prison. Other residents’ names in the logbook are redacted to protect their privacy.
 Equipment used by officers on shift has also been redacted, to protect the security of the unit.
 10
    Adams had issues with multiple staff and roommates in the infirmary, due to relatively minor issues, such as TV
 volume, use of headphones, and bodily functions. DSMF ¶¶ 41-43. For example, Defendant LeClair documented


                                                          15
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 17 of 23                                  PageID #: 1098




         Regardless of the actual content of the conversation between Adams and LeClair, Adams

 admits that there was no “keep separate” between him and Uffelman 11 at the time that Officer

 LeClair moved Uffelman into the three-man room and that Adams felt it was safe to stick up for

 the third roommate later that day. DSMF ¶¶ 29, 66. Adams at no time asked to be moved to

 segregation, and did not ask to speak to Defendants LeClair or Averill privately about his alleged

 safety concern. DSMF ¶¶ 28-29, 70-71, 98. The undisputed facts show that Uffelman was wheeled

 into the three-man room in his wheelchair, and Adams went back to watching TV. Id. ¶¶ 45-47.

 Defendant LeClair left the infirmary at 6 p.m. Id. ¶ 52. As discussed above, at about 7 p.m.,

 Defendant Averill and Officer McArthur intervened in another dispute about headphones, which

 those officers believed resolved the issue. Id. ¶¶ 54, 57-58, 60. The three roommates then went

 back to watching television. Id. ¶ 64. Adams fell asleep at about 1 a.m., and there was no further

 incident until about 3:30 a.m., when Uffelman came at Adams with the two pens. Id. ¶¶ 74-75. As

 discussed above, neither of the Defendants, and not even Plaintiff, made the link between the 3:30

 a.m. incident and Uffelman’s threat to Adams on August 26. Adams’ statements on video

 immediately after the incident show that Adams linked what Uffelman did to Adams’ snoring or

 sticking up for the third roommate at 7 p.m., not prior interactions with Uffelman. Id. ¶ 89. Given

 these facts, Defendant LeClair cannot be found to have acted with a state of mind “akin to criminal

 recklessness” in moving Uffelman into Adams’ room to make room for the sick resident coming

 in from the hospital. There is also independent evidence from Officer McArthur that the August

 26 incident between Uffelman and Adams had been resolved. Id. ¶ 30. As discussed above,




 Adams and Resident A. squabbling, writing “I informed [them] that they both needed to find a way to coexist and the
 complaints they have about each others’ rustling about, coughing, snoring, sleeping habits, loud TVs and lack of
 respect for one another were petty on the grander scale of things.” Id. ¶ 43.
 11
    Adams admits that he has tried to manipulate the housing of other residents this way and thus the prison must
 investigate “keep separates” closely. DSMF ¶¶ 25, 26.

                                                         16
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 18 of 23                        PageID #: 1099




 Adams’s statements after the incident are telling. He made no mention of the August 26 threat and

 instead attributed what Uffelman had done to Adams’ snoring or sticking up for Resident B. a few

 hours earlier. Id. ¶ 89.

         Even if, despite the video evidence, the Court credits Adams’s statement that he told

 LeClair about the August 26 threat, Defendant LeClair would still have acted reasonably. Even

 taking Plaintiff’s assertions as true, the Court must consider that they are “not the only information

 [prison] officials had” and that officials may have received information which “counteracted”

 Plaintiff’s concerns and “influenced the officials’ response to the risks.” Burrell, 307 F.3d at 8-9.

 Here, Defendant LeClair needed the single room for another resident, and Adams admits that there

 was no “keep separate” between them, which LeClair verified on September 14. DSMF ¶ 28. Even

 Adams admits that Adams thought “well he’s an old man and what can he do to me[?]” Adams

 was being “attitudish” (DSMF ¶ 40), and Defendant LeClair knew that Adams voiced his

 disagreement with most actions taken by staff in the infirmary and had many prior disagreements

 with roommates (id. ¶¶ 39, 41, 43). Given all of this information, it was not unreasonable for

 Defendant LeClair to move Uffelman into the three-man room. The fact that Adams continued

 watching television, that Adams had another discussion about his issues with Uffelman with

 Defendant Averill and Officer McArthur (who did not separate them, either), and that Adams went

 to sleep afterwards further show that Defendant LeClair’s decision to house the residents together

 was reasonable. Id. ¶¶ 47, 58, 74. Where a prison official “knew the underlying facts but believed

 (albeit unsoundly) that the risk to which the facts gave rise was insubstantial or nonexistent[,]” that

 official is not deliberately indifferent. Farmer, 511 U.S. at 844. Just as Adams “never would have

 thought” that Uffelman would do what he did (DSMF ¶ 73), Defendant LeClair also did not know




                                                   17
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 19 of 23                     PageID #: 1100




 or disregard of a substantial risk of harm in placing Uffelman in the three-man room. Because

 Defendant LeClair did not act with deliberate indifference, he is entitled to summary judgment.

    IV.      Defendants Are Entitled to Immunity on Any State Law Claims.

          The Court’s screening order addressed only Eighth Amendment claims (ECF No. 8 pp. 3-

 4), but the Complaint also references negligence. To the extent that Adams brings a negligence

 claim against Defendants, they are absolutely immune. Defendants are immune in their official

 capacities under 14 M.R.S.A. § 8103 (2021), which states that “all government entities shall be

 immune from suit on any and all tort claims seeking recovery of damages.” The Maine Tort Claims

 Act provides immunity to all governmental entities (and thus also individuals sued in an official

 capacity) from suit on all tort claims seeking recovery for damages “except as otherwise expressly

 provided by statute.” New Orleans Tanker Corp. v. Dep’t of Transp., 728 A.2d 673, 675 (Me.

 1999) (citing 14 M.R.S.A. §§ 8103-8104-A). Here, there is no applicable exception to immunity

 under the Tort Claims Act. See 14 M.R.S.A. 8104-A.

          If the State had obtained insurance coverage in areas in which it is immune, the State (and

 Defendants in their official capacities) could be liable to the limits of the insurance coverage. 14

 M.R.S.A. § 8116; Burns v. City of Augusta, 522 A.2d 361, 362 (Me. 1987). However, it cannot be

 disputed that the State has not purchased commercial insurance that would provide coverage for

 Plaintiff’s claims, and the self-insurance it procured through the State’s Risk Management

 Division specifically excludes claims for which the State is otherwise immune. DSMF ¶¶ 95-96.

 Thus, immunity has been preserved. Maynard v. Comm’r of Corr., 681 A.2d 19, 23-24 (Me. 1996).

 Because the State has not waived its immunity, Defendants in their official capacity are entitled to

 summary judgment on the state law claims.




                                                  18
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 20 of 23                                    PageID #: 1101




          Defendants Averill and LeClair are also immune in their individual capacities, because

 they are protected by statutory discretionary function immunity. 14 M.R.S. § 8111(1)(C) protects

 employees of governmental entities and makes them immune from personal civil liability for

 “[p]erforming or failing to perform any discretionary function or duty, whether or not the

 discretion is abused[.]” The statute is clear that “[t]he absolute immunity provided by paragraph C

 shall be applicable whenever a discretionary act is reasonably encompassed by the duties of the

 governmental employee in question, regardless of whether the exercise of discretion is specifically

 authorized by statute . . . or resolve and shall be available to all governmental employees . . . who

 are required to exercise judgment or discretion in performing their official duties.” 14 M.R.S. §

 8111(1)(paragraph after subsection F). Here, there is no dispute that Defendants had discretion

 over where to house infirmary residents. Thus, Defendants are immune from any negligence

 claim. 12 Grossman v. Richards, 722 A.2d 371, 373-74 (Me. 1999) (affirming discretionary

 function immunity where the officer’s duties “reasonably encompassed” his conduct). Defendants

 are thus immune and entitled to judgment on Adams’ negligence claim.

     V.       Defendants Are Entitled to Qualified Immunity.

          Adams’ Complaint only seeks damages and a declaration that Adams’ rights were violated.

 (ECF No. 1-1 pp. 13-14.) Defendants are entitled to qualified immunity from all damages claims,

 because they did not violate Adams’ constitutional rights (as discussed above), and because

 Defendants would not have been on notice that their conduct violated clearly established law. City

 and Cnty. of San Francisco v. Sheehan, 575 U.S. 600, 616 (2015). 13


 12
    Defendants LeClair and Averill are also protected by the immunity given to “intentional act[s] or omissions[s]
 within the course and scope of employment” so long as the acts are not in bad faith. 14 M.R.S. § 8111(1)(E);
 Grossman, 722 A.2d at 375. There is no evidence that either defendant acted in bad faith. Id.
 13
    To defeat qualified immunity, there must be “controlling authority or a robust consensus of persuasive authority
 such that any reasonable official in the defendant’s position would have known that the challenged conduct is illegal


                                                         19
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 21 of 23                                    PageID #: 1102




          Even if there had been a constitutional violation, the conduct at issue does not implicate

 any clearly established right. Id. at 611. Where prison officials are assessing a variety of factors to

 determine resident safety and Defendants act reasonably, but another resident harms the plaintiff,

 the officials did not violate the Eighth Amendment, let alone clearly established law. Burrell, 307

 F.3d at 8; Farmer, 511 U.S. at 844. While it is established that prison officials have a constitutional

 duty to protect residents from violence at the hands of other residents, Ayala Serrano, 909 F.2d at

 14, defining the clearly established right as prison residents’ right to be “free from violence at the

 hands of others” would define the right much too generally. The Supreme Court has “repeatedly

 told courts . . . not to define clearly established law at a high level of generality” and that “the

 violative nature of particular conduct” must be clearly established. Mullenix v. Luna, 577 U.S. 7,

 12 (2015) (cleaned up). The inquiry “must be undertaken in light of the specific context of the

 case, not as a broad general proposition.” Id. (citations omitted). Here, there is no controlling

 precedent that would have put Defendants on notice that their conduct violated clearly established

 law. See Burrell, 307 F.3d at 8-9. Because Defendants did not violate Adams’ constitutional rights

 or clearly established law, they are entitled to qualified immunity.

                                                 CONCLUSION

          Because Defendants Averill and LeClair did not know of or consciously disregard a

 substantial risk to Adams’ safety and because Defendants are immune from any negligence claim,

 Defendants should be awarded summary judgment.




 in the particular circumstances that he or she faced—then-existing precedent, in other words, must have placed the . .
 . question beyond debate.” Rivera-Corraliza v. Morales, 794 F.3d 208, 214-15 (1st Cir. 2015) (cleaned up).


                                                          20
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 22 of 23   PageID #: 1103




 Dated: July 23, 2021               Respectfully submitted,

                                    AARON M. FREY
                                    Attorney General of Maine

                                    /s/ Jillian R. O’Brien
                                    JILLIAN R. O’BRIEN, Bar No. 6225
                                    Assistant Attorney General
                                    Office of the Attorney General
                                    6 State House Station
                                    Augusta, ME 04333-0006
                                    Tel.: 207-626-8800
                                    Fax: (207) 287-3145
                                    jill.obrien@maine.gov

                                    ATTORNEYS FOR DEFENDANTS THOMAS
                                    AVERILL & MATTHEW LECLAIR




                                      21
Case 1:19-cv-00547-GZS Document 108 Filed 07/23/21 Page 23 of 23                   PageID #: 1104




                                    CERTIFICATE OF SERVICE

        I hereby certify that on July 23, 2021, I electronically filed the above document with the

 Clerk of Court using the CM/ECF system and mailed a copy of said document by First Class Mail,

 postage prepaid to:

        Jon R. Adams
        MDOC #13557
        Maine Correctional Center
        17 Mallison Falls Rd.
        Windham, ME 04062


                                             /s/ Jillian R. O’Brien
                                             JILLIAN R. O’BRIEN, Bar No. 6225
                                             Assistant Attorney General
                                             Office of the Attorney General
                                             6 State House Station
                                             Augusta, ME 04333-0006
                                             Tel.: 207-626-8800
                                             Fax: 207-287-3145
                                             jill.obrien@maine.gov




                                               22
